Citation Nr: 0831194	
Decision Date: 09/12/08    Archive Date: 09/22/08

DOCKET NO. 06-24 310	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

M. N. Hyland, Counsel




INTRODUCTION

The veteran had active duty from August 1965 to August 1969. 
The appellant is his widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2004 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA). This matter was previously before the Board and was 
remanded in July 2008.


FINDINGS OF FACT

1. The veteran died in September 2003; his death certificate 
lists the cause of death as multiple injuries stemming from a 
motor vehicle accident.

2. At the time of his death, the veteran was service-
connected for post-traumatic stress disorder (PTSD), rated as 
70 percent disabling; fascial syndrome of the left shoulder, 
rated as 20 percent disabling; tinnitus, rated as 10 
disabling; and, he was in receipt of a total disability 
rating for individual unemployability.

3. The veteran's fatal multiple injuries stemming from a 
motor vehicle accident are not related to the veteran's 
period of active duty service, or to a service-connected 
disability. 


CONCLUSION OF LAW

The veteran's death was not caused by, or substantially or 
materially contributed to by, his active duty service or a 
disability incurred in or aggravated by his active duty 
service. 38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312, 3.374 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to advise a claimant 
of the information and evidence not of record that is 
necessary to substantiate the claim. See 38 U.S.C.A. § 5103 
(West 2002); 38 C.F.R. § 3.159(b)(1) (2007). As part of that 
notice, VA must inform the claimant of the information and 
evidence he is expected to provide, as well as the 
information and evidence VA will seek to obtain on his 
behalf. See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2007); Quartuccio v. Principi, 16 Vet. App. 183 
(2002). 

38 C.F.R. § 3.159 has been revised in part recently. These 
revisions are effective as of May 30, 2008. 73 Fed. Reg. 
23,353-23,356 (April 30, 2008). Notably, the final rule 
removes the third sentence of 38 C.F.R. § 3.159(b)(1), which 
had stated that VA will request the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim. The final rule also removes the fourth sentence of 38 
C.F.R. § 3.159(b)(1), previously indicating that if VA does 
not receive the necessary information and evidence requested 
from the claimant within one year of the date of the notice, 
VA cannot pay or provide any benefits based on that 
application. The revised sentence reflects that the 
information and evidence that the claimant is informed that 
he or she is to provide must be provided within one year of 
the date of the notice. 

Finally, under 38 C.F.R. § 3.159(b)(3), no duty to provide 
section 38 U.S.C.A. § 5103(a) notice arises upon receipt of a 
Notice of Disagreement (NOD) or when, as a matter of law, 
entitlement to the benefit claimed cannot be established. VA 
may continue to have an obligation to provide adequate 
38 U.S.C.A. § 5103(a) notice despite receipt of an NOD if the 
claim was denied and compliant notice was not previously 
provided. See Mayfield v. Nicholson, 444 F.3d at 1333-34.

The notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability. Dingess v. Nicholson, 19 Vet. App. 473 
(2006). The notice must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits by 
the agency of original jurisdiction (in this case, the RO). 
Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004). 
In Hupp v. Nicholson, 21 Vet. App. 342 (2007), the Court of 
Appeals for Veterans Claims (Court) held that in a claim for 
benefits for the cause of the veteran's death, VA's duty to 
notify under 38 U.S.C.A § 5103(a) must include: (1) a 
statement of the conditions, if any, for which a veteran was 
service connected at the time of his or death; (2) an 
explanation of the evidence and information required to 
substantiate a Dependency and Indemnity Compensation (DIC) 
claim based on a previously service-connected condition; and 
(3) an explanation of the evidence and information required 
to substantiate a DIC claim based on a condition not yet 
service connected. 

However, VA may proceed with adjudication of a claim if 
errors in the timing or content of the VCAA notice are not 
prejudicial to the claimant. Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005); Dunlap v. Nicholson, 21 Vet. App. 112 
(2007); see also Pelegrini, 18 Vet. App. at 121; Sanders v. 
Nicholson, 487 F.3d 892 (Fed. Cir. 2007); Simmons v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007). 

In March 2006 and August 2008 letters, the RO provided notice 
to the appellant regarding what information and evidence is 
needed to substantiate cause of death claims, increased 
rating claims, and earlier effective date claims, as well as 
specifying what information and evidence must be submitted by 
him and what information and evidence will be obtained by VA.

The notice was not timely. However, the Board finds that the 
appellant was not prejudiced by this timing error because the 
denial of the cause of death claim in this appeal renders 
moot any question as to the appropriate effective date to be 
assigned. 

The RO has taken appropriate action to comply with the duty 
to assist the appellant with the development of her claim. 
The record includes service records, private medical records, 
and VA treatment records. There is no VA medical opinion 
which addresses the veteran's cause of death. The Board 
finds, however, that VA has no duty to obtain such an opinion 
as there is no competent evidence suggesting the veteran's 
death is related to his active duty service or one of his 
service-connected disabilities. Therefore, the Board finds 
that the record as it stands includes sufficient competent 
evidence to decide this claim. See 38 C.F.R. § 3.159(c)(4). 
Under these circumstances, the Board finds no further action 
is necessary to assist the appellant with the claim.

The record reflects that the facts pertinent to the claim 
have been properly developed and that no further development 
is required to comply with the provisions of the VCAA or the 
implementing regulations. That is to say, "the record has 
been fully developed," and it is "difficult to discern what 
additional guidance VA could [provide] to the veteran 
regarding what further evidence [he] should submit to 
substantiate [his] claim." Conway v. Principi, 353 F. 3d. 
1369 (Fed. Cir. 2004). Accordingly, the Board will adjudicate 
the claim.

Analysis

The appellant is claiming entitlement to service connection 
for the cause of the veteran's death. 38 U.S.C.A. § 1310. The 
cause of a veteran's death will be considered to be due to a 
service-connected disability when the evidence establishes 
that such disability was either the principal or a 
contributory cause of death. 38 C.F.R. § 3.312(a). This 
question will be resolved by the use of sound judgment, 
without recourse to speculation, after a careful analysis has 
been made of all the facts and circumstances surrounding the 
death of the veteran, including, particularly, autopsy 
reports. 38 C.F.R. § 3.312(a). For a service-connected 
disability to be considered the principal or primary cause of 
death, it must singly, or with some other condition, be the 
immediate or underlying cause, or be etiologically related 
thereto. 38 C.F.R. § 3.312(b). In determining whether a 
service-connected disability contributed to death, it must be 
shown that it contributed substantially or materially; that 
it combined to cause death; that it aided or lent assistance 
to the production of death. It is not sufficient to show that 
it casually shared in producing death, but rather it must be 
shown that there was a causal connection. 38 C.F.R. 
§ 3.312(c)(1).

In the present case, the cause of the veteran's death was 
reported on the death certificate as "multiple injuries" 
which stemmed from a motor vehicle accident. The police 
report and several witness statements indicated that it was 
suspected he had some sort of medical problem which caused 
him to lose control of his motor vehicle. At the time of the 
veteran's death, service connection had been established for 
PTSD, evaluated as 70 percent disabling; fascial syndrome of 
the left shoulder, evaluated as 20 percent disabling; 
tinnitus, evaluated as 10 percent disabling; and he was in 
receipt of a total disability rating for individual 
unemployability.

With regard to the disorders listed on the death certificate, 
the Board first considers whether any of those disorders were 
related to the veteran's service. Applicable law provides 
that service connection will be granted for disability 
resulting from an injury suffered or disease contracted in 
line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in line of duty, in the active 
military, naval, or air service. 38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303. However, that an injury or disease 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury. If there is no 
showing of a resulting chronic condition during service, then 
a showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b). Service connection may also be granted for any 
injury or disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease or injury was incurred in service. 38 C.F.R. 
§ 3.303(d). Service connection may also be granted for any 
injury or disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease or injury was incurred in service. 38 C.F.R. 
§ 3.303(d).

As the veteran died from injuries sustained in a motor 
vehicle accident in September 2003, there is no direct link 
between the veteran's active duty service period and his 
cause of death. Rather, the veteran's widow argues that the 
veteran had some sort of medical condition, like a blackout, 
which caused his motor vehicle accident and his medical 
condition was either a symptom of his service-connected PTSD 
or a side effect of one of the medications he was taking to 
treat his service-connected disabilities. However, opinions 
regarding medical causation require medical skills and must 
be made by medical experts. Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).

There is no competent medical evidence of record which 
relates the veteran's motor vehicle accident to one of his 
service-connected disabilities or to the medication he took 
to treat his service-connected disabilities. The Board notes 
that despite several witness statements, a police report, and 
an autopsy, there is no evidence of record which shows what 
type of medical condition, if any, the veteran experienced at 
the time of his fatal motor vehicle accident. The record 
simply shows that some type of medical "incident" was 
suspected based on the fact that the veteran crossed over the 
median and never applied his brakes before crashing into a 
concrete sign. The autopsy, however, was inconclusive with 
respect to what type of medical incident occurred at the time 
of the accident, or even if one occurred. Thus, the Board 
must conclude that the preponderance of the evidence weighs 
against a finding that the veteran's September 2003 motor 
vehicle accident and resultant fatal multiple injuries were 
causally related to his service-connected disabilities.

The Board sympathizes with the appellant's contentions and 
does not doubt the sincerity of her beliefs with respect to 
the etiology of the veteran's death. The Board, however, is 
bound by the law and the weight of the competent medical 
evidence of record. Here, the preponderance of the evidence 
is against a finding that the cause of the veteran's death is 
related to service, and against a finding that any of the 
veteran's service-connected disabilities were a contributory 
cause of death. 38 C.F.R. § 3.312. As such, the claim for 
service connection for the cause of the veteran's death must 
be denied. In reaching this determination, the Board in 
unable to find such a state of approximate balance of the 
positive evidence to otherwise warrant a favorable decision. 
38 U.S.C.A. § 5107(b).


ORDER

Service connection for the cause of the veteran's death is 
denied.



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


